DETAILED ACTION
In response to the Amendments filed on February 1, 2022, claims 1-3, 5, 8-10, and 13 are amended; claim 7 is cancelled; and claims 15 and 16 are newly added. Currently, claims 1-6 and 8-16 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 1, 2022.  These drawings are accepted. It appears that the replacement drawings are provided to indicate that they are replacement drawings but Figs. 1-3 appear to identical to the Figs. 1-3 of the two sets of drawings filed on January 17, 2020. 

Specification
The amendment to the specification as annotated in the Remarks filed on February 1, 2022 are accepted.

Response to Arguments
With respect to the previous objections to the drawings and specification, the replacement sheet and amendments to the specification are considered sufficient to clarifying the previously noted informalities.

With respect to the previous objections and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previously noted informalities and confusion.

Applicant’s arguments, see pg. 9, filed February 1, 2022, with respect to claim 16 (newly added limitation to amended claim 1 below) have been fully considered and are persuasive, see below for additional details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with March 1, 2022 on Douglas Wathen.

The application has been amended as follows:
Claim 16 is cancelled.
Claims 1 and 9 are amended as follow:
1.  (Currently Amended) A filter device, comprising:  
a first component comprising an outer casing, wherein a first side wall and a bottom wall of the outer casing surround to form a first accommodating cavity;  
a second component connected to the first component, wherein the second component comprises a flow channel;  
an actuator used to close or open the flow channel, wherein the actuator comprises a head portion and a rod portion which are connected with each other, wherein the head portion of the actuator is rotatably connected to the second component and the rod portion of the actuator is inserted in the flow channel, and wherein an outer surface of the rod portion of the actuator is covered by a seal cover; and  
a filter membrane sandwiched between the first component and the second component;
wherein; 
the first component further comprises an inner casing, one end of the inner casing passing through and within the first accommodating cavity, and an other end of the inner casing passing though the bottom wall of the outer casing and located outside of the outer casing;
the bottom wall of the first component is hermetically connected to an outer surface of a second side wall of the inner casing;
of the inner casing and a top plate of the inner casing surround to form a second accommodating cavity;
the second side wall of  the inner casing which passes through and within the first accommodating cavity is provided with a plurality of gaps, the plurality of gaps providing fluid communication between the first accommodating cavity and the second accommodating cavity; 
the top plate is disposed between the filter membrane and the second accommodating cavity; and
a flow path is defined as sequentially passing through the flow channel, the filter membrane, the first accommodating cavity, the plurality of gaps and the second accommodating cavity.
9. (Currently Amended) The filter device according to claim 1, wherein the second side wall of the inner casing comprises a first section and a second section which are connected with each other, wherein thickness of the first section is less than that of the second section; wherein the first section is located within the first accommodating cavity and is provided with the plurality of gaps; wherein the second section is located outside of the outer casing, and the bottom wall of the outer casing is hermetically connected to [[the]] an outer surface of the second section adjacent to one end of the first section.

REASONS FOR ALLOWANCE
Claims 1-6 and 8-15, as presented in the Examiner’s Amendments of Amendments filed on February 1, 2022 are allowable over the prior art.
the closest prior art does not explicitly disclose the specifics of a filter device or a filtering infusion container comprising the filter device as required by the amended claims.
The closest prior art of record is Palti (US Pat. No. 4,269,222), Rosenberg (US Pat. No. 3,650,093), Chen (CN 106237443 A), Mao (CN 205867223 U), and Yoon (KR 200471678 Y1).
Regarding claim 1, the closest prior art does not disclose the specifics of the relative position of the structures of the filter device and particularly, the relative position of the top plate of the inner casing of the first component, the filter membrane, and the second component as the claim has been further amended to require. In particular, it is noted that Palti discloses that the filter membrane (170) sandwiched between the first component (20) and the second component (24) such that the filter membrane is disposed between the top plate (22) and the second accommodating cavity (24). It is noted that Yoon discloses a filter device with a first component (115) and second component (105), an actuator (20), and a filter membrane (120) being positioned between the first and second components (Fig. 8) but does not disclose all of the specifics of the claimed filter device. Similarly, Mao and Chen both also discloses a filter device comprising a first component (11) with a top plate (4), a second component (12), an actuator comprising a rod portion (32) and a head portion (31), and a filter membrane (2) being positioned between the top plate (4) and the second component (12) (Fig. 6 of Mao and Chen) but both also do not disclose the specifics of the plurality of gaps or the flow path being the sequential passage required by the amended claim. Although Palti, Yoon, Mao, and Chen discloses various features of the claimed filter device, there is not sufficient motivation to modify Palti such that the top plate is positioned between the filter membrane and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JENNA ZHANG/Primary Examiner, Art Unit 3783